Case 4:21-cv-00792 Document 1-2 Filed on 03/10/21 in TXSD Page 1 of 14




                       EXHIBIT B
Case 4:21-cv-00792 Document 1-2 Filed on 03/10/21 in TXSD Page 2 of 14
Case 4:21-cv-00792 Document 1-2 Filed on 03/10/21 in TXSD Page 3 of 14
Case 4:21-cv-00792 Document 1-2 Filed on 03/10/21 in TXSD Page 4 of 14
Case 4:21-cv-00792 Document 1-2 Filed on 03/10/21 in TXSD Page 5 of 14
Case 4:21-cv-00792 Document 1-2 Filed on 03/10/21 in TXSD Page 6 of 14
Case 4:21-cv-00792 Document 1-2 Filed on 03/10/21 in TXSD Page 7 of 14
Case 4:21-cv-00792 Document 1-2 Filed on 03/10/21 in TXSD Page 8 of 14
Case 4:21-cv-00792 Document 1-2 Filed on 03/10/21 in TXSD Page 9 of 14
Case 4:21-cv-00792 Document 1-2 Filed on 03/10/21 in TXSD Page 10 of 14
      Case 4:21-cv-00792 Document 1-2 Filed on 03/10/21 in TXSD Page 11 of 14                               3/1/2021 2:06 PM
                                                                                Marilyn Burgess - District Clerk Harris County
                                                                                                     Envelope No. 51027639
                                                                                                        By: Lakeisha Williams
                                                                                                     Filed: 3/1/2021 2:06 PM

                                      CAUSE NO. 202106810

ELIZABETH SORIANO                                 §         IN THE DISTRICT COURT OF
      Plaintiff,                                  §
                                                  §
vs.                                               §         HARRIS COUNTY, TEXAS
                                                  §
PANDA EXPRESS, INC.                               §
     Defendant.                                   §
                                                  §         215TH JUDICIAL DISTRICT

               DEFENDANT PANDA EXPRESS, INC.’S ORIGINAL ANSWER

 TO THE HONORABLE JUDGE OF SAID COURT:

         Defendant PANDA EXPRESS, INC. files this Original Answer to Plaintiff’s Original

 Petition (“Petition”), and in support thereof, would respectfully show the Court the following:

                                        I.   General Denial

         1.      Under Rule 92 of the Texas Rules of Civil Procedure, Defendant generally denies

 each and every allegation made against Defendant in Plaintiff’s Petition.

                                    II. Affirmative Defenses

         2.      Defendant asserts the affirmative defense of contributory negligence. The

 negligence of Plaintiff caused or contributed to Plaintiff’s injures so that the claims are barred or,

 in the alternative, must be reduced in accordance with the relative degree of Plaintiff’s own

 negligence. Defendant requests the trier of fact to determine Plaintiff’s liability and percentage of

 responsibility pursuant to Texas Civil Practice & Remedies Code section 33.003.

         3.      Defendant is entitled to all caps and limitations on damages pursuant to the Texas

 Civil Practice & Remedies Code.

         4.      Defendant alleges that Plaintiff’s injuries and/or damages were caused by an

 intervening event for which Defendant has no liability.



                                                   1
 HOULITIGATION:1708105.1
    Case 4:21-cv-00792 Document 1-2 Filed on 03/10/21 in TXSD Page 12 of 14




        5.      Defendant affirmatively pleads the defense set forth in Texas Civil Practice and

Remedies Code Section 18.091, requiring Plaintiff to prove Plaintiff’s loss of earning, loss of

contributions of a pecuniary value, and/or loss of earning capacity in the form of a net loss after

reduction for income tax payments or unpaid tax liability on said loss or earning claim pursuant

to any federal income tax law.

        6.      To the extent that Plaintiff’s medical expenses exceed the amount actually paid on

Plaintiff’s behalf to Plaintiff’s medical providers, Defendant asserts the statutory defense set

forth in Section 41.0105 of the Texas Civil Practice and Remedies Code. Thus, recovery of

Plaintiff’s medical or health care expenses is limited to the amount actually paid or incurred by

or on behalf of Plaintiff.

        7.      Plaintiff’s claims for pre-judgment interest are limited by the dates and amounts

set forth in Section 304.104 of the Texas Finance Code and Section 41.007 of the Texas Civil

Practice & Remedies Code.

                                      III. Jury Demand

        8.      Defendant hereby exercises its rights to demand a trial by jury under Rule 216 of

the Texas Rules of Civil Procedure on all issues triable by a jury.

                                  IV. Request for Disclosure

        9.      Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Plaintiff is requested

to disclose, within thirty days of service of this request, the information or material described in

Rule 194.2(a)-(l) and the documents described in Rule 194.4 of the Texas Rules of Civil

Procedure.




                                                 2
HOULITIGATION:1708105.1
    Case 4:21-cv-00792 Document 1-2 Filed on 03/10/21 in TXSD Page 13 of 14




                                            V.    Prayer

        FOR THESE REASONS, Defendant PANDA EXPRESS, INC. respectfully prays that

the Court enter a judgment that:

        1.      Dismisses all claims against Defendants PANDA EXPRESS, INC. and orders that

       Plaintiff takes nothing by reason of Plaintiff’s allegations.

        2.      Orders that Defendant recover all costs incurred in defense of Plaintiff’s claims,

       and that Defendant’s judgment against Plaintiff include the following:

             a. Costs of suit; and

             b. Such other and further relief, general and special, at law or in equity, to which

             Defendants may be justly entitled.

                                                 Respectfully submitted,

                                                 MEHAFFYWEBER, P.C.

                                                 By:/s/Maryalyce W. Cox
                                                 Maryalyce W. Cox
                                                 State Bar No. 24009203
                                                 One Allen Center
                                                 500 Dallas, Suite 2800
                                                 Houston, Texas 77002
                                                 Telephone - (713) 655-1200
                                                 Telecopier - (713) 655-0222
                                                 maryalycecox@mehaffyweber.com

                                                 ATTORNEYS FOR DEFENDANT
                                                 PANDA EXPRESS, INC.




                                                    3
HOULITIGATION:1708105.1
    Case 4:21-cv-00792 Document 1-2 Filed on 03/10/21 in TXSD Page 14 of 14




                                CERTIFICATE OF SERVICE

        This will certify that a copy of the foregoing document was furnished to counsel for
Plaintiff on March 1, 2021, pursuant to the Texas Rules of Civil Procedure.

                                             Maryalyce W. Cox
                                             Maryalyce W. Cox




                                                4
HOULITIGATION:1708105.1
